United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
PORT OF LAREDO, Laredo, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1536
Issued: April 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 11, 2009 appellant filed a timely appeal from the May 12, 2008 decision of the
Office of Workers’ Compensation Programs which denied an additional schedule award for
impairment to his left lower extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has more than a 21 percent impairment of his left leg for
which he received a schedule award.
On appeal, appellant contends that the Office erred in giving weight to the opinion of the
impartial medical examiner.1

1

Appellant contends that the Office also erred in denying his request for surgery in January 2006. The Board
notes that appellant did not file an appeal within one year of that decision and it is not an issue in the current appeal.
20 C.F.R. § 501.3(d)(2).

FACTUAL HISTORY
On June 19, 2003 appellant, then a 45-year-old customs inspector, filed an occupational
disease claim alleging that he sustained tarsal tunnel syndrome in the left leg and a mass in the
leg above the ankle as a result of the repetitious standing and walking he performed during his
federal employment. On July 22, 2003 the Office accepted his claim for aggravation of left leg
tarsal tunnel syndrome. It also accepted temporary aggravation of venous varicosities and
aggravation of left partial tear tibial tendon. The Office paid appropriate compensation and
medical benefits.
On June 18, 2006 appellant filed a claim for a schedule award.
In an October 27, 2005 report, Dr. Neil Novin, a Board-certified surgeon, determined that
appellant had a 66 percent impairment of the left foot and ankle. In making this rating, he
referred generally to various tables at Chapter 17 in the American Medical Association, Guides
to the Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A., Guides).2 Dr. Novin did not
refer to any findings on examination to support his rating. On September 11, 2006 an Office
medical adviser noted that the rating provided by Dr. Novin did not conform to the Office’s
standards for evaluating permanent impairment. He recommended that appellant be referred for
examination.
On November 8, 2006 the Office referred appellant to Dr. Paul J. Foxcroft, an orthopedic
surgeon, for a second opinion examination. In a December 11, 2006 report, Dr. Foxcroft
determined that appellant had 23 percent impairment to his left leg. Under Table 17-11, he noted
that appellant had only five degrees of dorsiflexion ankle motion which represented seven
percent impairment. Dr. Foxcroft rated impairment for both sensory deficit and dysthesia of both
the medial plantar and lateral plantar nerves. Under Table 17-37 maximum impairment for
dysthesia and sensory loss involving the medial plantar and lateral plantar nerves was seven
percent of five percent of the leg. Dr. Foxcroft advised that under Table 16-10 he graded the
extent of sensory deficit as Grade 2 or 80 percent. Appellant had four percent impairment for
both sensory loss and dysthesia of the medial plantar nerve and four percent impairment for both
sensory loss and dysthesia of the lateral plantar nerve. Dr. Foxcroft totaled impairment due to
sensory loss and dysthesia affecting the lower extremity at 16 percent. To this, he added the 7
percent range of motion loss to total 23 percent impairment.
On March 1, 2007 an Office medical adviser reviewed the medical record and agreed
with the findings of Dr. Foxcroft. He noted that sensory loss of the medial plantar nerve was 4
percent, dysthesia of the medial plantar nerve was 4 percent, sensory loss of the lateral plantar
nerve was 4 percent and dysthesia of the plateral plantar nerve was 4 percent, which totaled 16
percent impairment to the left leg. The medical adviser noted that Dr. Foxcroft had added this
impairment value with the loss of range of motion impairment rather than using the Combined

2

Without further discussion, Dr. Novin stated that his opinion was based on the following tables from the
A.M.A., Guides: 526, Table 17-2; 529, Table 17-6; 530, Table 17-7; 531, Table 17-8; 432, section 16.5E; 495,
section 17.2M; 553, Table 17-37; and 442, Tables 17-8 and 551, 17-9.

2

Values Chart. Under the chart, 16 percent impairment for sensory loss and dysthesia was
combined with the 7 percent motion loss to total 21 percent impairment to the leg.3
In a March 15, 2007 decision, the Office granted a schedule award for a 21 percent
impairment of the left leg. The period of the award was from March 18, 2007 to May 14, 2008
or a total of 60.48 weeks of compensation.
On April 6, 2007 appellant requested an oral hearing which was held on July 17, 2007.
Appellant, through his attorney, submitted a July 11, 2007 report by Dr. Allan H. Macht, a
Board-certified surgeon, who advised that he had 55 percent impairment to his left leg.4 Under
Table 17-11, appellant had seven percent loss based on extension at the ankle and two percent
loss under Table 17-12 for loss of eversion, for a total nine percent range of motion loss.
Dr. Macht stated that he rated loss of strength as Grade 4 under Table 17-8 and then graded
weakness under Table 16-11 to find a 29 percent impairment of the left leg.5 The report of the
physician incorporated the 16 percent sensory loss and dysthesia affecting the medial plantar and
lateral plantar nerves. Dr. Macht also rated impairment due to peripheral vascular disease under
Table 17-38 as class 2, or 37 percent impairment to the leg. He stated that he referred to Table
17-2, the cross usage chart, to combine 37 percent vascular impairment with the 9 percent range
of motion and 16 percent sensory loss to total 55 percent to the leg as the highest impairment.6
In a September 25, 2007 decision, an Office hearing representative remanded the case for
an Office medical adviser to review the report of Dr. Macht.
In an October 18, 2007 report, the Office medical adviser found that the opinion of
Dr. Macht created a conflict in medical opinion based on the rating for vascular disease as
previous physicians had not found such impairment on examination of appellant.
On December 12, 2007 the Office referred appellant to Dr. William Healey, a Boardcertified surgeon, for an impartial medical examination. In a January 11, 2008 report, Dr. Healey
found that appellant had a 14 percent impairment of the left lower extremity. On examination,
3

The Board notes that under the Combined Values Chart 16 percent combined with 7 percent is 22 percent
impairment.
4

Dr. Macht found that there was a 37 percent impairment of the left leg due to the vascular condition. He noted
that there was a Class II impairment of the vascular system since he required surgery for this condition but did not
have swelling. A.M.A., Guides 554, Table 17-38. Dr. Macht also found a 16 percent impairment of the left leg due
to tarsal tunnel syndrome, using the same analysis and charts as used by Dr. Foxcroft and the impartial medical
examiner. See supra note 4. Dr. Macht then found a nine percent impairment of the left leg due to loss of range of
motion. In addition to seven percent impairment, based on loss of extension at the ankle, he found two percent
impairment due to loss of eversion. A.M.A., Guides 537, Tables 17-11 and 17-12. Dr. Macht then combined these
figures, noting that the range of motion figure can be combined with the sensory figure, but not the weakness.
Combining the range of motion and sensory he noted a 24 percent impairment of the leg. Combining the weakness
of the vascular condition, he concluded that appellant sustained a 55 percent impairment of the left lower extremity.
5

This impairment rating departs from the A.M.A., Guides. Dr. Macht did not clearly identify the muscle group
involving the ankle that he was rating under Table 17-8. The maximum value for impairment of the lower extremity
for loss of ankle flexion is 17 percent. Further, the A.M.A., Guides do not provide that Table 17-8 is to be used with
reference to Table 16-11.
6

The Board notes that combining 37 percent with 16 percent yields 48 percent which, when combined with 16
percent, totals 52 percent impairment. See Combined Values Chart, page 604.

3

he noted that the left ankle revealed normal skin tugor and color, normal pulses and venous
runoff, good range of motion and strength. There were no significant sensory changes.
Dr. Healey advised that appellant had residuals of his accepted condition. Based on 13 degrees
plantar flexion, there was seven percent impairment to the leg based on Table 17-11. Dr. Healey
described the nature of appellant’s left leg nerve disorder as dysesthesias of the medial plantar
and lateral plantar nerves. This resulted in four percent loss to both nerves under Table 17-37
and Table 16-10 and totaled eight percent to the left leg. Dr. Healey stated that he combined the
range of motion loss (7 percent) with the nerve loss (8 percent) to find a total of 14 percent
impairment to appellant’s left leg. He noted no objective motor deficit of the left lower
extremity.
On February 8, 2008 an Office medical adviser reviewed the medical evidence and
concurred with the findings of Dr. Healey.
On March 20, 2008 the Office requested that Dr. Healey clarify his opinion and address
whether there was any impairment related to appellant’s accepted aggravation of varices. On
April 17, 2008 Dr. Healey noted that he did not find any permanent impairment rated to the
accepted varies. He advised that appellant had superficial varicose veins in both legs; however
this did not demonstrate significant evidence as appellant had normal skin turgor and color.
Dr. Healey noted that the left leg had normal venous run off and that pulses were normal and
equal. Appellant did not have any evidence of edema to support impairment under the A.M.A.,
Guides.
By decision dated May 12, 2008, the Office found that the medical evidence did not
support additional impairment and denied appellant’s request for an increased schedule award.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act7 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.8 The Act, however, does not specify the manner by which the
percentage loss of a member, function, or organ shall be determined. To ensure consistent
results and equal justice for all claimants under the law, good administrative practice requires the
use of uniform standards applicable to all claimants.9 The A.M.A., Guides has been adopted by
the implementing regulations as the appropriate standard for evaluating schedule losses.10
Where there exist opposing medical reports of virtually equal weight and rationale, and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.11
7

5 U.S.C. § 8107.

8

Id.

9

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

10

20 C.F.R. § 10.404.

11

Darlene Kennedy, 57 ECAB 414 (2006).

4

ANALYSIS
The Office accepted appellant’s claim for left leg tarsal tunnel syndrome, temporary
aggravation of venous variscosities and aggravation of a partial tibial tendon tear. On March 15,
2007 he received a schedule award for 21 percent impairment of his left leg based on his
accepted conditions. The award was based on loss of range of motion, sensory deficit and
dysesthesias.
Dr. Novin found that appellant sustained a 66 percent impairment to his left foot and
ankle and generally referred to various tables at Chapter 17 of the A.M.A., Guides. However, he
did not provide any explanation of how he applied the designated tables to rate impairment.
Without such explanation, Dr. Novin’s opinion is of diminished probative value. Dr. Foxcroft, a
second opinion physician, determined that appellant had 23 percent impairment to the left lower
extremity. The Office medical adviser reviewed Dr. Foxcroft’s report and concurred with the
findings, with the exception of the fact that he improperly added the impairment values rather
than apply the Combined Values Chart. The Office medical adviser stated that he applied the
chart to combine the impairment values to find 21 percent impairment of the left leg. This was
based on seven percent impairment due to loss of motion in the ankle, resulting from five
degrees dorsiflexion. Dr. Foxcroft also found 16 percent impairment to the left leg due to
sensory loss and dysthesia involving both the medial plantar and lateral plantar nerve roots.
Appellant subsequently submitted the report of Dr. Macht to support his contention of
greater impairment of the left leg. Dr. Macht rated impairment at 55 percent of the member
based on 37 percent vascular loss, 16 percent sensory loss and 9 percent range of motion.
The Office found a conflict in medical opinion between Dr. Macht and Dr. Foxcroft and
referred appellant to Dr. Healey for an impartial medical examination. Dr. Healey determined
that appellant had 14 percent impairment of the left lower extremity. He rated seven percent
impairment to the lower extremity due to range of motion loss in his left ankle.12 Based on
neuromuscular examination, Dr. Healey found that appellant had dysesthesias at the medial
plantar and lateral plantar nerves which he graded at 80 percent.13 When multiplied by the
maximum five percent impairment value, this resulted in four percent loss of each nerve root.14
Combining 8 percent dysthesia impairment with 7 percent loss of range of motion totaled 14
percent. Dr. Healey found no loss of strength involving appellant’s left leg and advised that
examination revealed normal venous flow. He did not support Dr. Macht’s opinion that the
employment injury caused loss of strength or venous insufficiency to the affected member.
When asked whether appellant had any impairment based on the accepted aggravation of the
varices, Dr. Healey provided a supplemental opinion. He found that appellant did not have any
permanent impairment due to venous insufficiency as a result of his varicose veins.
When a case is referred to an impartial medical examiner to resolve a conflict in the
evidence, the opinion of such specialist, if sufficiently well rationalized and based upon a proper

12

A.M.A., Guides 537, Tables 17-11 and 17-12.

13

This was calculated based on a Grade 2 impairment. A.M.A., Guides 482, Table 16-10.

14

A.M.A., Guides 552, Table 17-37.

5

factual background, must be given special weight.15 The Board finds that the report of the
impartial medical examiner, Dr. Healey, constitutes the special weight of the medical evidence.
Dr. Healey supported his conclusions with a rationalized medical opinion and appropriately
applied the A.M.A., Guides. He found that appellant did not have more than 14 percent
impairment to the left leg due to residuals of his accepted conditions. As appellant previously
received a schedule award for 21 percent impairment, the Office properly denied his request for a
greater award.
CONCLUSION
The Board finds that appellant has not established that he has more than 21 percent
impairment of his left leg for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 12, 2008 is affirmed.
Issued: April 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

Darlene Kennedy, supra note 11.

6

